   Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 1 of 26




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------X
UTICA MUTUAL INSURANCE COMPANY,     :
                                    :
     Plaintiff,                     :
                                    :       No. 6:12-CV-00196 (BKS/ATB)
v.                                  :
                                    :
MUNICH REINSURANCE AMERICA, INC.,   :
                                    :
     Defendant.                     :
------------------------------------X

------------------------------------X
MUNICH REINSURANCE AMERICA, INC.,   :
                                    :
     Plaintiff,                     :
                                    :
v.                                  :       No. 6:13-CV-00743 (BKS/ATB)
                                    :
UTICA MUTUAL INSURANCE COMPANY,     :
                                    :
     Defendant.                     :
------------------------------------X
                   UTICA’S POST-TRIAL REPLY BRIEF




                                              HUNTON ANDREWS KURTH LLP
                                                 2200 Pennsylvania Avenue, NW
                                                         Washington, DC 20037
                                                                (202) 955-1500

                                        SIMPSON THACHER & BARTLETT LLP
                                                      425 Lexington Avenue
                                                  New York, New York 10017
                                                             (212) 455-2000

                                     Attorneys for Utica Mutual Insurance Company
        Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 2 of 26




                                                    TABLE OF CONTENTS

                                                                                                                                           Page

I.      Introduction .............................................................................................................................1
II.     Munich Agreed To Pay Expense That Utica Incurred. ...........................................................2
III.    Munich Must Pay Because Utica’s Decisions Were Reasonable. ..........................................6
        A.      Follow The Fortunes Governs. ......................................................................................6
        B.      Follow The Fortunes Standards .....................................................................................7
        C.      Utica’s Payment Of Expense Was Reasonable. .............................................................8
        D.      The Court Should Reject Munich’s Arguments About Aggregate Limits. .................13
        E.      The Court Should Reject Munich’s Alternative Allocations. ......................................14
                1.       Munich’s Settlement Cap Allocation Is Irrelevant And Incorrect. .....................15
                2.       The Court Should Reject Munich’s $140 Million Theories. ..............................15
IV. Even If Utica Must Establish Coverage In Fact, Munich Is Still Liable. .............................17
V.      The Court Should Reject Munich’s Reliance On The Warranty Provision. .........................17
VI. Munich Is Liable For DJ Expenses. ......................................................................................19
VII. Munich Failed To Show Its Entitlement To Reimbursement. ..............................................19
VIII. Conclusion ............................................................................................................................20




                                                                        i
       Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 3 of 26




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Alexander & Alexander Servs., Inc. v. Underwriters at Lloyd’s, London,
   136 F.3d 82 (2d Cir. 1998).........................................................................................................3

Ben Weitsman & Son of Scranton, LLC v. Hartford Fire Ins. Co.,
   2018 WL 895576 (N.D.N.Y. 2018) .........................................................................................12

Branning v. CNA Ins. Cos.,
   729 F. Supp. 728 (W.D. Wash. 1989)........................................................................................9

Cont’l Cas. Co. v. Stronghold Ins. Co.,
   77 F.3d 16 (2d Cir. 1996)...........................................................................................................6

Covic v. Allstate Indem. Co.,
   2017 WL 5054743 (N.D.N.Y. 2017) (Sannes, J.)....................................................................12

Global Reins. Corp. v. Century Indem. Co.,
   30 N.Y.3d 508 (N.Y. 2017) ...................................................................................................4, 5

Global Reins. Corp. v. Century Indem. Co.,
   890 F.3d 74 (2d Cir. 2018).........................................................................................................4

John Hancock Mut. Life Ins. Co. v. Carolina Power & Light Co.,
   717 F.2d 664 (2d Cir. 1983).....................................................................................................19

Kaplan v. Old Mut. PLC,
   526 F. App’x 70 (2d Cir. 2013) ...............................................................................................17

Kenavan v. Empire Blue Cross & Blue Shield,
   677 N.Y.S.2d 560 (N.Y. App. Div. 1998) ...............................................................................11

Kim v. State Farm Fire and Casualty Ins.,
   2018 WL 4847195 (2d Cir. Oct. 5, 2018) ................................................................................12

Matter of Midland Ins. Co.,
   79 N.Y.2d 253 (N.Y. 1992) .......................................................................................................6

Morgan Stanley Grp. v. New Eng. Ins. Co.,
  225 F.3d 270 (2d Cir. 2000).......................................................................................................3

N. Ctys. Eng’g v. State Farm Gen. Ins.,
   224 Cal. App. 4th 902 (2014) ..................................................................................................12




                                                                   ii
       Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 4 of 26




Nationwide Mut. Ins. Co. v. Erie and Niagara Ins. Ass'n,
   672 N.Y.S.2d 596 (N.Y. App. Div. 1998) ...............................................................................12

Newin Corp. v. Hartford Acc. & Indem. Co.,
   62 N.Y.2d 916 (N.Y. 1984) .......................................................................................................3

Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co.,
   86 N.Y.2d 685 (N.Y. 1995) .....................................................................................................18

Rentways, Inc. v. O’Neill Milk & Cream Co.,
   308 N.Y. 342 (N.Y. 1955) .........................................................................................................4

Rosenbloom v. Adams, Scott & Conway,
   521 F. Supp. 372 (S.D.N.Y. 1981) ..........................................................................................18

Show Car Speed Shop, Inc. v. U.S. Fid. & Guar. Co.,
   596 N.Y.S.2d 608 (N.Y. App. Div. 1993) .................................................................................9

State Auto Prop. & Cas. Ins. v. Meyer,
    2010 WL 2485952 (Minn. Ct. App. June 22, 2010) ..................................................................9

State v. Home Indem.,
    66 N.Y.2d 669 (N.Y. 1985) .....................................................................................................11

Travelers Cas. & Sur. Co. v. Gerling Glob. Reins. Corp. of Am.,
   419 F.3d 181 (2d Cir. 2005).......................................................................................................7

U.S. Fid. & Guar. Co. v. Am. Re-Ins. Co.,
   20 N.Y.3d 407 (N.Y. 2013) (“USF&G”) ......................................................................... passim

Unigard Sec. Ins. Co. v. N. River Ins. Co.,
   79 N.Y.2d 576 (N.Y. 1992) .................................................................................................6, 18

Utica Mut. Ins. Co. v. Clearwater Ins. Co.,
    2018 WL 4568306 (2d Cir. Sept. 25, 2018) ..........................................................5, 6, 7, 12, 14




                                                                 iii
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 5 of 26




I.     Introduction

       The Court should rule for Utica for three main reasons. First, Munich contractually

promised to pay expense that Utica incurred, without limiting that promise to expense that the

reinsured policies covered. At trial, Munich introduced no evidence that the parties agreed to

any such limitation at the time of contracting. Ruling in Utica’s favor on this basis would moot

all of Munich’s other arguments.

       Second, follow the fortunes provides a separate reason to rule in Utica’s favor. Munich’s

course of conduct and evidence about the custom and practice in the 1970s demonstrated that

follow the fortunes governs Munich’s obligations. Thus, Munich must pay unless it can show

that Utica acted objectively unreasonably in deciding that the primary policies were subject to

aggregate limits and that the umbrella policies covered expense. The evidence at trial established

that the primary policies were subject to aggregate limits, as other courts have found.

       With respect to expense, the Court’s decision that the umbrella provisions are ambiguous

requires a ruling in Utica’s favor for four independent reasons: (1) Munich cannot show, as it

must, that the policies unambiguously did not cover expense; (2) the ambiguity ruling means the

Court already found Utica’s interpretation objectively reasonable; (3) ambiguities are construed

in favor of coverage; and (4) the ambiguity finding results in at least a potential for coverage,

which triggers the duty to defend. Dkt. 431 at 14-16. The extrinsic evidence also shows that

Utica and Goulds intended and understood that the umbrella policies would cover expense after

exhaustion of the underlying policies. Munich’s case wrongly focuses on amorphous phrases like

“drop down” or “first dollar defense coverage” that were not used in Utica’s policy, do not have

a uniform meaning, and for which there is no evidence that they were known to Goulds.

       Unable to seriously contest the reasonableness of Utica’s decision, Munich emphasizes

its two alternative allocations. However, even if those allocations are the most reasonable ones,


                                                  1
      Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 6 of 26




they do not show that Utica’s actual allocation is unreasonable and they are therefore wholly

irrelevant. Moreover, Munich cannot meet its burden to show how the alternative allocations

would reduce its liability; rather, both allocations increase Munich’s liability. And, the proposed

allocations are inconsistent with binding law, which rejects Munich’s positions that Utica must

allocate based on the settlement and that Utica must allocate based on litigation risk.

Additionally, Munich’s allocation theories are inconsistent with the actual evidence.

       Third, Utica’s coverage determinations were in fact correct, which is a third independent

basis to rule in favor of Utica. The Court’s prior ruling and the evidence supports resolving the

ambiguity about Utica’s defense obligation in favor of Utica. And, Munich correctly concedes

that, under the coverage-in-fact standard, the aggregate limits dispute is irrelevant.

       The Court should also reject Munich’s arguments about the endorsement to the

1973 umbrella policy, declaratory judgment expense, and reimbursement. Munich failed to

satisfy its burden to show any breach of the certificate with respect to the endorsement or that

any such breach was material or prejudicial. In fact, Munich disclaims such a responsibility at

all, claiming that it is not alleging that the provision at issue was breached. Instead, Munich

wrongly asserts that Utica cannot show a separate, new reinsurance agreement to reinsure the

endorsement. Such a new agreement was not necessary because the certificate specifies what

happens when the reinsured policy is changed, like it was by the endorsement. The evidence also

showed that the certificates cover declaratory judgment expense and that Utica’s allocation of

that expense was reasonable and correct. In addition, Munich failed to meet its burden on its

reimbursement claim and even if it did, Utica’s established affirmative defenses bar that claim.

II.    Munich Agreed To Pay Expense That Utica Incurred.

       Munich agreed to pay “expenses incurred in the investigation, adjustment and litigation

of claims or suits” and did not limit that agreement to expenses that the umbrella policies


                                                  2
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 7 of 26




covered. See Dkt. 431 at 3-7; Dkt. 442 at 2-4. Munich’s reliance on testimony about reinsurance

generally is wrong for three reasons. First, none of the witnesses testified about the actual

certificates or Utica’s or Munich’s intent at the time the certificates were issued. Dkt. 447 ¶ 72

(Munich denying “that the conduct and opinions of MRAm’s claims personnel is evidence of

MRAm’s intent at the time the Certificates were issued in the 1970s.”). Second, Martin did not

testify about the intent or practice in the 1970s and Feldsher and Maneval simply did not testify

as Munich wishes they did. Dkt. 441 ¶ 134. 1 Third, because Munich seeks to imply a limitation

into the certificate, it was required to show that such a limitation was a fixed and invariable

custom and practice in the 1970s that Utica knew or should have known. Munich failed to do so.

       Even ignoring that the evidence supports resolving the ambiguity in Utica’s favor (Dkt.

431-1 ¶ 3), Munich cites no support for its theory that Utica had the burden of proof on the

ambiguity. That theory is wrong for two reasons. First, the Court already found that the

certificates “reasonably imply” the result for which Utica advocates. Dkt. 329 at 40. Thus, in the

absence of evidence, that implication carries the day, regardless of whether it was strong enough

to grant Utica summary judgment. Second, if evidence does not resolve an ambiguity, courts do

not rule based on purported burdens. Instead, courts use contract interpretation rules, as Munich

admits. See Morgan Stanley Grp. v. New Eng. Ins. Co., 225 F.3d 270, 276 (2d Cir. 2000) (when

“extrinsic evidence does not yield a conclusive answer as to the parties’ intent, a court may apply

other rules of contract construction”); Dkt. 440 at 3 (citing Morgan Stanley).


1
  See Newin Corp. v. Hartford Acc. & Indem. Co., 62 N.Y.2d 916, 919 (N.Y. 1984) (if policy is
susceptible of two reasonable meanings, extrinsic evidence of intent at the time of contracting
allowed); Alexander & Alexander Servs., Inc. v. Underwriters at Lloyd’s, London, 136 F.3d 82,
86 (2d Cir. 1998) (extrinsic evidence allowed “to ascertain the meaning intended by the parties
during the formation of the contract” (emphasis added)); Dkt. 391 at 10 (examining whether
extrinsic evidence about DJ expense showed intent “at the time the Certificates were issued”).



                                                  3
        Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 8 of 26




         Those rules support Utica (Dkt. 431 at 3-7) and Munich fails to show otherwise:

    •    Construing contracts as a whole: Munich provides no response to this principle.

    •    Plain meaning and expressio unius: Munich claims that the Court already addressed
         those principles. That is beside the point since, in the absence of evidence resolving the
         ambiguity, the court resorts to those principles again, which favored Utica then and now.

    •    Avoiding superfluous terms: Munich makes a conclusory assertion that the provisions
         “carefully define ‘expense’ so that the scope of that term is clear where defense expenses
         are covered by the umbrella policy.” That does not address the issue or show how
         Munich’s interpretation gives meaning to the specific clauses at issue, which exclude
         from and include in the definition expenses amounts that indisputably are not covered by
         the umbrellas. If expenses were limited to those covered by the umbrellas, then there is
         no reason to exclude or include amounts that are not covered by the umbrella policy.

    •    Construing ambiguities against the drafter: Munich says that this has “limited utility”
         when sophisticated parties are involved but the case it cites says nothing of the sort. In
         fact, the cited portion says that for sophisticated entities, “courts should be extremely
         reluctant to interpret an agreement as impliedly stating something which the parties have
         neglected to specifically include.” Global Reins. Corp. v. Century Indem. Co., 30 N.Y.3d
         508, 518-19 (N.Y. 2017). Munich asks the Court to find that the certificates impliedly
         limit Munich’s obligation to pay expense to that which Utica was legally obligated to
         pay, which is a clause the parties did not specifically include in paragraph 3. In any event,
         the Court of Appeals has construed ambiguities against the drafter in a dispute between
         sophisticated parties and found the rule “particularly appropriate” for a contract that “was
         embodied in a printed form prepared specifically by” one of the parties, like the contract
         here. Rentways, Inc. v. O’Neill Milk & Cream Co., 308 N.Y. 342, 348 (N.Y. 1955). 2

         Moreover, Munich does not show how any contract interpretation rules support its

position. Instead, it relies on generalized claims about how all reinsurance contracts supposedly

always work. That ignores binding law that prohibits applying blanket generalizations to all

contracts and requires courts to rule based on the actual contract terms. See Global, 30 N.Y.3d at

519 (“Rather than adopting a blanket rule, . . . the court must look to the language of the policy

above all else.”); Global Reins. Corp. v. Century Indem. Co., 890 F.3d 74, 76-77 (2d Cir. 2018). 3


2
  Munich states the expense formula “is geared to MRAm’s [loss share], thus linking [¶] 3 of the
Certificate to [¶] 1.” Munich fails to explain how this supports its position and Utica has shown
that the formula works whether the reinsured policies cover expense or not. Dkt. 371 at 38.
3
  Munich cites Sumitomo to support its proposition that “general axioms are of little utility when
                                                                                         (continued)

                                                   4
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 9 of 26




       Thus, Munich’s attempt to ignore the actual language and instead rely on general

assertions like “reinsurance is the ceding of liability under a policy or policies” is inapt. The

words Munich put in its contract control, not generalized statements about reinsurance. Id.

       Munich’s similarly sweeping statement that reinsurance “is deemed concurrent with the

coverage of the underlying policy, unless expressly limited” is false in two ways. First, there is

no rule that all reinsurance is concurrent. Indeed, as the Second Circuit ruled in Clearwater,

concurrency arises out of follow-the-form provisions. Utica Mut. Ins. Co. v. Clearwater Ins. Co.,

2018 WL 4568306, at *6 (2d Cir. Sept. 25, 2018) (“[f]ollow-the-form clauses achieve congruity

of policies, and thus expense liability between the reinsurer and its reinsured”). Munich fails to

show that its certificates contain such a provision and has stated otherwise: “The Certificate does

not contain a follow form clause.” 4 See Reply for ¶ 3. Any testimony that Munich relies upon to

claim that a follow-the-form or concurrency clause or concept should be implied (a) did not

address the intent or understanding in the 1970s and (b) did not establish a fixed and invariable

practice in the 1970s about which Utica knew or should have known. Second, even if Munich

contracted for concurrency here, there is no rule that a reinsurer can only “expressly limit” its

obligations to something less than concurrency and cannot expand its obligations to something

more than concurrency. To the contrary and as the Second Circuit confirmed in Clearwater,

concurrency exists except “where the [reinsurer’s] certificates’ terms and conditions are



the interpretation of the contract can be determined under specific principles applicable in the
particular setting, i.e., reinsurance.” In Sumitomo, the court simply stated that it began its
“analysis with certain fundamental propositions in the law of reinsurance.” 75 N.Y.2d 295, 301
(N.Y. 1990). The court did not reject fundamental contract interpretation principles in favor of
some unique contract rule purportedly applicable to all reinsurance contracts. In its 2017 decision
in Global, the court stated unequivocally: “Reinsurance contracts are governed by the same
principles that govern contracts generally.” 30 N.Y.3d at 518.
4
  Munich wrongly relies on Hartford v. California, which had nothing to do with concurrency.



                                                  5
       Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 10 of 26




inconsistent with the underlying policy’s” terms and conditions. 2018 WL 4568306, at *5; see

also Dkt. 371 at 36 (collecting cases). Munich certificates contain specific language in ¶ 3 that

obligates Munich to pay expense regardless of the terms of the reinsured policies. 5

         Finally, Munich argues that the Court should stick with its collateral estoppel decision

that erroneously used New York law, but provides no reason for the Court to do so and no legal

authority that New York law governs the collateral estoppel effect of a federal court judgment.

III.     Munich Must Pay Because Utica’s Decisions Were Reasonable.

         A.     Follow The Fortunes Governs.

         Munich concedes that its corporate practice is to act as if follow the fortunes governs its

obligations but argues that is irrelevant. Munich is wrong. Course of conduct is relevant

evidence. Dkt. 431 at 10 n.6. Moreover, that evidence shows that Munich knew of and followed

the custom and practice regarding follow the fortunes. And the expert testimony established that

custom was fixed and invariable in the 1970s. 6 Thus, follow the fortunes applies. 7


5
  Utica has previously addressed Munich’s attempt to alter its obligations with arguments that
“reinsurance contracts are contracts of indemnity” and about ex gratia payments. See Dkt. 442 at
2-3; Dkt. 371 at 35-36 & 388-39. In addition, even the very cases Munich cites to support the
former argument show that actual contract terms govern, not generalized propositions. See
Matter of Midland Ins. Co., 79 N.Y.2d 253, 258 (N.Y. 1992) (referencing reinsurance contract’s
insolvency clauses, which require reinsurers to pay even though there were no payments by the
reinsured company to indemnify given that the reinsured company was insolvent and never made
payment); Cont’l Cas. Co. v. Stronghold Ins. Co., 77 F.3d 16, 19 (2d Cir. 1996) (recognizing that
an “express contract for indemnity, however, remains a contract” and that parties may agree to
other contractual provisions modifying the obligation to indemnify).
6
  Munich asserts that Schmidt’s opinion does not support applying a reasonableness standard
even if follow the fortunes does not apply because the Court already rejected that argument. That
is false and Munich’s citation does not support it. Dkt. 391 at 3. Munich’s rhetorical questions
(Dkt. 440 at 6 n.10) are easily answered. No legal decision has addressed this issue because the
party opposing the applicability of follow the fortunes has never introduced expert testimony that
reasonableness is the standard even if follow the fortunes does not apply, like Munich did. And,
Utica retained experts to testify that the follow the fortunes reasonableness standard governed
because it did not know that Munich would retain an expert to testify to the exact same thing.



                                                   6
    Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 11 of 26




       B.      Follow The Fortunes Standards

       Munich makes several unsupported and incorrect assertions about follow the fortunes.

First, Munich claims that a cedent must be “reinsurance blind.” That is false, as Munich’s

counsel has admitted. See U.S. Fid. & Guar. Co. v. Am. Re-Ins. Co., 20 N.Y.3d 407, 421 (N.Y.

2013) (“USF&G”) (cedents can choose the allocation most favorable to themselves and need not

ignore own interests); Dkt. 442-1 at 4 (this argument was “effectively gutted by USF&G”).

       Second, Munich asserts that Utica has to meet unidentified prerequisites for follow the

fortunes to apply and that Utica has the burden to show coverage. Munich cited nothing

supporting that and the actual case law establishes the opposite. Dkt. 431 at 14.

       Third, Munich suggests that cedents may not “select an approach which results in the

largest reinsurance recovery.” That too is wrong. Under binding law, cedents can choose the

allocation most favorable to themselves, including one that increases reinsurance recoveries.

USF&G, 20 N.Y.3d at 421; see also Travelers Cas. & Sur. Co. v. Gerling Glob. Reins. Corp. of

Am., 419 F.3d 181, 193 (2d Cir. 2005) (cedent need not minimize reinsurance recovery).

       Fourth, Munich claims that “objective reasonableness” is actually not the standard and

urges the Court to instead focus on “how and why Utica came to its decision.” This argument is

directly at odds with binding authority that the test is objective, not subjective. 8 USF&G, 20


7
  The Second Circuit’s Clearwater decision was consistent with this Court’s ruling that follow
the fortunes is not implied as a matter of law and did not address whether it could be implied as a
matter of fact. 2018 WL 4568306, at *10.
8
  Munich asserts that Utica did not act in a “businesslike” manner. Yet the standard is objective
reasonableness. USF&G, 20 N.Y.3d at 420. The Court of Appeals and the Second Circuit have
not imposed a separate amorphous and undefined “businesslike manner” standard. Indeed,
something that is businesslike to one company may not be to another. For example, to Utica, it is
businesslike to pay claims that Utica believes are covered based on its reading and long-standing
understanding of the coverage while, to Munich, the only businesslike approach is to search high
and low for every reason to deny coverage, no matter how specious. See Dkt. 431 at 24 n.13
                                                                                        (continued)

                                                 7
    Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 12 of 26




N.Y.3d at 420; Tr. at 1148:15-16 (The Court: “the test is whether it was objectively reasonable”);

Dkt. 396 at 41:14-15 (the Court recognizing that the cedent’s motive is generally unimportant).

Regardless, under either standard, Utica’s actions were appropriate, as shown previously and

below. Dkt. 431 at 14-27; Dkt. 442 at 6-22; infra § III.C & E.

       C.      Utica’s Payment Of Expense Was Reasonable.

       Utica’s expense payments were reasonable, as the Court’s ambiguity finding and the

evidence establish. Munich argues that the Court’s ruling is not relevant because it did not find

that Utica’s interpretation was in fact correct. That is not Utica’s argument. Rather, the Court’s

actual finding that the provision is ambiguous requires a ruling in Utica’s favor for four reasons,

none of which assume that the Court found that Utica’s view was correct. Dkt. 431 at 14-16.

       The evidence also showed that Munich cannot establish that Utica’s interpretation was

unreasonable: (1) testimony from a Utica underwriter (Griffin), (2) testimony from the Goulds

employee involved in purchasing insurance (Bradshaw), (3) testimony from the Utica employees

involved in handling the Goulds claims (Turi, Martin, Creedon), (4) a Munich employee’s

interpretation, 9 (5) the only contemporaneous industry literature identified by either party (The

Umbrella Book), (6) the contemporaneous documents, and (7) expert testimony. 10

       Munich wrongly claims that the Court should rule against Utica because Utica

purportedly ignored the USF&G standard. The Court’s ambiguity ruling and the evidence show

(explaining that Munich took that approach in this case with devastating consequences). In any
event, if the Court imposes a separate “businesslike” standard, it would be creating new law.
9
  Munich’s statement that the testimony is “after-the-fact” is meaningless. All testimony is after
the fact since there is no reason to testify before a dispute. Munich’s assertions about its own
employee’s interpretation are wrong. See Reply for ¶ 102.
10
   Munich accuses Utica of not relying on policy language or case law. However, the Court
already determined that the policy language was ambiguous and Utica has addressed the policy
language and the case law. Dkt. 359 at 30-32, 36-41. Thus, Utica appropriately focused on how
the extrinsic evidence supported resolving the ambiguity in favor of coverage.



                                                 8
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 13 of 26




that Utica’s payment of expense was “objectively reasonable.” They also show that paying

expense under the umbrellas is something that Utica and Goulds could have arrived at in the

absence of reinsurance. Goulds always claimed that the umbrella policies with the not-covered-

by provisions covered expense, which had nothing to do with reinsurance, and Utica’s decision

to pay expense had nothing to do with reinsurance. Dkt. 441 ¶ 57; Dkt. 431-1 ¶¶ 85-90, 99.

       Munich also contends that Griffin, Bradshaw, Turi, Martin, and Creedon’s testimony is

discredited by Utica’s and Goulds’s outside counsel. That is false. Dkt. 441 ¶¶ 54-61. 11 And,

Munich does not explain how outside counsel could discredit their clients’ own understanding

and intent. Outside counsel’s alleged views are not relevant to interpreting a contract since they

do not show either contracting parties’ intent. Moreover, Munich does not support its position

that Utica could successfully deny coverage to Goulds by relying on outside counsel’s views.

       Munich’s argument that Bradshaw did not testify about the not-covered-by provision is

misplaced. Relevant and persuasive evidence about intent includes what the policyholder

intended the policy to cover and is not limited to testimony about the specific provisions at

issue. 12 Indeed, in the California case, the Court relied on Bradshaw’s testimony in finding

aggregate limits even though he did not testify about the actual provisions. Dkt. 302-4 at 6.


11
   For example, Munich contends that “both sets of Utica’s coverage attorneys spotted the issue
immediately and questioned Utica as to why it was defending under the ‘occurrence not covered
by’ language” and that Utica “should one firm down.” Not so. Robinson never testified he
spotted any such issue and merely testified that the issue was not among the ones Utica asked
him to research. Dkt. 441 ¶ 55. Savino never testified that he questioned Utica about why it was
defending as opposed to simply raising it as a potential issue. Id. ¶ 56.
12
   See Show Car Speed Shop, Inc. v. U.S. Fid. & Guar. Co., 596 N.Y.S.2d 608, 609-10 (N.Y.
App. Div. 1993) (considering evidence about policyholder’s “primary purpose” in obtaining
insurance and policyholder’s belief of what it had purchased); State Auto Prop. & Cas. Ins. v.
Meyer, 2010 WL 2485952, at *4 (Minn. Ct. App. June 22, 2010) (considering testimony from
policyholder about intent in purchasing policy); Branning v. CNA Ins. Cos., 729 F. Supp. 728,
733 (W.D. Wash. 1989) (considering testimony about lack of intent to purchase coverage).



                                                 9
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 14 of 26




       Unable to deal with the contracting parties’ understanding and belief, Munich contends

that the interpretation finds “no industry support.” Yet, the only documentary evidence of the

industry’s view in the 1970s was The Umbrella Book, which supports Utica in multiple ways. 13

Dkt. 431-1 ¶¶ 104-115. The credible expert testimony also supported Utica. Id. ¶¶ 116-123.

       The only actual evidence Munich cites are documents that are not a part of the policies

that use the amorphous phrase “first dollar defense.” Utica had previously shown why Munich’s

focus on first dollar defense does not help its case. Dkt. 431 at 20-21; Dkt. 442 at 10. Munich’s

newest claim that Turi and Maneval agreed with Munich’s view of first dollar defense is contrary

to their actual testimony. (Dkt. 431 ¶¶ 128, 129). Munich also asserts that the Court has already

found that “first dollar defense cannot be provided by an umbrella where the primary policy has

previously defended the claim.” (emphasis added). Yet, as Munich stated, the Court did not and

could not make factual findings in its summary judgment decision. 14 Dkt. 440 at 9.

       Moreover, Munich has still yet to address two fatal flaws in its argument: (1) that the


13
   Munich wrongly claims that Utica’s reliance on The Umbrella Book is belied by (1) a
provision in some of the policy forms; (2) Robertson’s discussions with underwriters and (3)
cases in which other insurers have not defended under purportedly similar language. Munich’s
first point does not deal with the Liberty policy, which does not contain that provision (P-559),
and in any case is meritless (id. ¶ 114). Munich’s second point is not actually supported by
Robertson’s testimony, and any such testimony is inconsistent with his written words in the
1970s. With respect to Munich’s third point, other insurer’s legal positions taken years after
Utica issued these policies do not reflect the customs in the 1970s and are not relevant to Utica’s
and Goulds’s intent. Munich has yet to show otherwise or show how Utica could successfully
deny coverage to Goulds by relying on other insurer’s positions. Utica has shown that Munich’s
cases do not apply (Dkt. 359 at 36-41), as an article cited by Munich confirms (Dkt 442 at 12
n.16), and that other insurers have taken the same position as Utica or had their forms interpreted
like Utica interprets its own form, even if that were relevant (Dkt. 441 ¶ 52).
14
   In any event, Utica agrees with Munich’s characterization as it relates to a single claim;
however, there are tens of thousands of asbestos claims at issue, not a single claim. Dkt. 447 ¶
135. Thus, for each individual asbestos claim for which the umbrella policy provided a defense,
the umbrella policy did provide first dollar defense because the primary policy did not defend
that claim given that the primary policy was exhausted.



                                                10
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 15 of 26




documents it relies upon do not state that only first dollar defense coverage would be provided

and no other defense coverage and (2) that Utica could not use an internal document not shared

with Goulds to deny coverage, as Robertson confirmed. Dkt. 431-1 ¶ 133. 15

       Munich argues that there was no evidence “that anyone actually focused upon the

‘occurrence not covered by’ language when Utica” wrote to Goulds in February 2003. 16 But,

objective reasonableness is the test, not whether a cedent focused on a particular provision that a

reinsurer focused on years later. In any event, Turi testified that he would have reviewed the

policy language by the time of the 2003 letter. Tr. at 1185:11-22. The evidence also showed that

Utica’s claims handlers knew that Utica’s long-standing approach was to pay defense costs under

umbrella policies with the not-covered-by provision. Dkt. 431-1 ¶¶ 85, 87, 90; Dkt. 441 ¶ 51.

Munich’s argument that this evidence is “unsupportable and unverifiable” ignores the testimony

that established that very fact. There is no rule that testimony must be supported by a document

and Munich did not even challenge the testimony on this point. For instance, in response to

Munich’s questioning, Turi identified a specific, prior instance in which Utica defended under

the umbrella policies after primary exhaustion and Munich elected to not explore that

testimony. 17 Tr. at 1522:6-1523:6. And, Utica’s claims handlers’ testimony shows Utica’s course


15
   See State v. Home Indem., 66 N.Y.2d 669, 671-72 (N.Y. 1985) (rejecting insurer’s affidavit
because it “contained nothing to establish that the limitation claimed to result from that term of
art had been brought to the attention” of the policyholder); Kenavan v. Empire Blue Cross &
Blue Shield, 677 N.Y.S.2d 560, 563 (N.Y. App. Div. 1998) (insurer could not rely on documents
since at most they showed a “subjective intent that was not made known to the policyholders”).
16
   Munich’s argument about what Utica did before the February 2003 letter only applies to the
1977 umbrella policy. Martin testified that when she located the 1973 endorsement in December
2007, she read it and determined that it meant the 1973 umbrella policy would cover expense in
addition to limits. Tr. at 517:21-519:13 & 568:4-5.
17
   Munich wrongly asserts that no witnesses other than Turi “were consulted as to their
understanding at the time the decision in Goulds was made.” Munich ignores Griffin, Martin,
and Creedon’s testimony.



                                                11
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 16 of 26




of conduct, which is relevant evidence (see cases cited at Dkt. 359 at 26 & Dkt. 371 at 30 n.36),

and could be used to establish Utica’s obligation to defend. N. Ctys. Eng’g v. State Farm Gen.

Ins., 224 Cal. App. 4th 902, 924 (2014) (holding that insurers’ claims personnel’s admissions

that there was a “potential for coverage” was relevant to establish that insurer must defend). 18

       Munich also provides no support for its proposed rule that the only relevant evidence or

case law is that which Utica actually considered or existed at the time it made the relevant

decisions. There is no such rule, as shown in the Court of Appeals’s most recent decision on this

issue in which that court considered developments after the relevant decision was made. Dkt. 385

at 14-17 (collecting cases). Decisions resolving coverage disputes, including from this Court, are

regularly based on facts or case law that were unknown to the parties at the time the relevant

coverage request or decision was made. Id. 19 Indeed, Munich does not even follow its own rule;

it relies heavily on things that Utica did not consider like Mr. Robertson’s unbelievable

testimony and Munich’s mischaracterizations of documents about first dollar defense. In any

event, if Munich’s rule were correct, then, under Munich’s view, the only evidence the Court


18
   The same is true for the testimony of Utica’s underwriters. Nationwide Mut. Ins. Co. v. Erie
and Niagara Ins. Ass'n, 672 N.Y.S.2d 596, 598 (N.Y. App. Div. 1998) (“In reaching our
conclusion, we are mindful of the [] testimony of defendant’s underwriting manager, who
admitted that the accident was a covered occurrence according to the” policy).
19
   See, e.g., Covic v. Allstate Indem. Co., 2017 WL 5054743, at *1 (N.D.N.Y. 2017) (Sannes, J.)
(relying on case law to support insurer’s interpretation of the word “reside” without any
indication that insurer knew about those cases when it denied coverage, including a 2016
decision issued after the denial of coverage in 2014); id., Dkt. Nos. 7-3 through 7-6 (insurer’s
letter denying coverage without any reliance on case law); Clearwater, 2018 WL 4568306, at *5
(relying on 2017 decision to find that reinsurer’s pre-2017 denial of coverage was wrong); Kim v.
State Farm Fire and Casualty Ins., 2018 WL 4847195, at *2 (2d Cir. Oct. 5, 2018) (affirming
coverage denial based on dictionary definition of word without any evidence that insurer actually
relied on that dictionary definition when it denied coverage); Ben Weitsman & Son of Scranton,
LLC v. Hartford Fire Ins. Co., 2018 WL 895576, at *16 & *18 n.9 (N.D.N.Y. 2018) (affirming
coverage denial based on dictionary definitions of word in policy and 2017 legal decision
without any evidence that insurer actually relied on them when it denied coverage in 2012).



                                                 12
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 17 of 26




could consider was Utica’s reading of the plain language of the policies, Utica’s practice of

covering defense costs under umbrella policies with the not-covered-by provision, and Utica’s

well-established understanding that that is how Utica’s umbrella policies worked. That evidence

supports Utica. Dkt. 381 at 9 (cases that contracting party’s interpretation is relevant).

       Finally, Munich’s request that the Court find that Utica acted unreasonably in defending

its policyholder is without precedent. Insurers are repeatedly accused of acting unreasonably or

in bad faith for not defending their policyholders; Munich cites no court that ever found an

insurer unreasonable or in bad faith for actually defending its policyholder.

       D.      The Court Should Reject Munich’s Arguments About Aggregate Limits.

       To meet its burden under Second Circuit case law to show that its proposed allocations

would reduce its liability, Munich must show why its aggregate limits arguments matter in light

of the undisputedly correct pro rata and vertical exhaustion methods. Munich simply references

its theory that Utica must move $140 million from the umbrellas because it allegedly paid that

amount to resolve the aggregate limit issue in the 1978-1982 primaries. But, if Utica had to do

that, the money would appropriately come from the 1978-1982 umbrella policies and not other

umbrella policies given the pro rata and vertical exhaustion methods.20

       And, even if the amounts allocated to the 1978-82 primary policies mattered to Munich’s

liability, Munich still fails to even try to show that the policies were not subject to aggregate

limits. All evidence and multiple court rulings based on that evidence support that the policies




20
  Munich claims that if there were no aggregates, “it is unlikely that [] the losses or expenses
would ever reach the umbrella[s].” While true for the 1978-82 umbrellas, that is not true for the
1973 and 1977 umbrellas. It would only be true under the all sums or horizontal exhaustion
methods but they do not apply. Dkt. 431 at 24 (pro rata and vertical exhaustion apply).



                                                 13
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 18 of 26




were subject to aggregate limits. Dkt. 431-1 ¶¶ 150-162, 168-169, 171-172; Dkt. 359 at 56-57. 21

       Munich’s failure to address this issue is important because courts repeatedly find that

allocations based on policy terms are reasonable. Dkt. 431 at 29. Thus, because the policies were

subject to aggregate limits, Utica’s allocation on that basis was objectively reasonable and it was

likewise objectively reasonable to not allocate parts of the post-settlement payments to those

policies since they had exhausted years before the settlement.

       This evidence is also important relative to whether Utica’s allocation is one that the

parties could have reached in the absence of reinsurance. USF&G, 20 N.Y.3d at 425-26. Because

the evidence shows the policies were subject to aggregate limits, the parties could have reached

such an allocation without anything to do with reinsurance. Id. at 426-28 (finding the part of the

cedent’s allocation based on the policy terms reasonable as a matter of law). Indeed, even putting

aside the overwhelming evidence of aggregate limits, Goulds had reasons to agree to aggregate

limits that had nothing to do with reinsurance like accessing its excess insurance. Dkt. 431-1

¶ 198. In addition, the California court decisions requiring Goulds and its excess insurers to

allocate based on aggregate limits in the primary policies had nothing to do with reinsurance. 22

       E.      The Court Should Reject Munich’s Alternative Allocations.

       Because Utica’s allocation based on the policies is reasonable, Munich’s alternative

allocations, even if they are more reasonable, are irrelevant. Dkt. 431 at 29. Munich still has not

provided authority to the contrary and the Court need not consider the alternate allocations on

that basis alone. Ignoring that, Munich also failed to meet its burden under Second Circuit law

21
   One of the rulings was Judge Sharpe’s Clearwater decision, which was reversed on grounds
other than the rulings on aggregates and umbrella coverage for expense. 2018 WL 4568306.
22
   Munich claims that Utica’s allocation is not one that Goulds could have agreed to “because
Utica never consulted Goulds before deciding to allocate . . . .” That misses the point because the
test is whether the allocation is one the parties could have agreed to.



                                                 14
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 19 of 26




that its proposed allocations would reduce its liability. In fact, each allocation would increase

Munich’s liability. Dkt. 431 at 28-29; Dkt. 442 at 13, 19-20; Dkt. 431-2 (demonstrative). Even if

the Court considers Munich’s allocations despite those two fatal flaws, it should reject them.

               1.      Munich’s Settlement Cap Allocation Is Irrelevant And Incorrect.

       Munich has no response for Utica’s showing that the Court of Appeals has already

rejected its argument that a cedent’s allocation must match its settlement. Dkt. 431 at 32. Instead,

Munich claims for the first time that USF&G supports Munich because the “failure to allocate

any value to Utica’s ability to trade out of an unlimited liability is functionally indistinguishable

from USF&G’s failure to allocate any value to the bad faith component of its settlement.” That is

false. Unlike USF&G, Munich does not claim that Utica should have allocated some amount to

bad faith claims. Instead, Munich challenges Utica’s allocation among particular policies

because, according to Munich, it does not match the allocation to policies in the settlement. And

it is on that exact issue that the Court of Appeals squarely rejected Munich’s argument, as

Munich’s counsel has acknowledged. Dkt. 442-1 at 14 (Munich’s counsel: “an allocation

consistent with the settlement . . . is not the only reasonable allocation that can be sustained”).

       Munich also incorrectly claims that supplemental expense coverage was waived in the

settlement. The settlement served as a cap on Utica’s previously unlimited supplemental expense

obligation, which benefited Utica and its reinsurers. Dkt. 431-1 ¶¶ 182-185, 191. In addition,

supplemental expense coverage was not waived since it accounts for the settlement cap being

$325 million when the actual umbrella policy limits were $255 million. Id.

       Finally, as shown in Utica’s opposition, the Court should reject Munich’s contention that

the settlement “discredited and changed” Utica’s coverage obligations. See Dkt. 442 at 16-18.

               2.      The Court Should Reject Munich’s $140 Million Theories.

       Binding case law prohibits requiring cedents to allocate based on litigation risk. Dkt. 431


                                                  15
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 20 of 26




at 29-32 (discussing cases). Munich’s new focus on Utica allegedly giving consideration in

exchange for resolving Goulds’s aggregate limits arguments is just a repackaged version of its

argument that Utica must allocate based on litigation risk. In every settlement, cedents and

policyholders must give each other consideration to extinguish the litigation risk posed by each

side’s arguments. Yet, cedents are not required to allocate based on litigation risk.

       For example, in Gerling, the cedent paid hundreds of millions of dollars in settlement,

which included consideration for resolving the policyholder’s main argument that would have

led to exposure largely, if not entirely, under the cedent’s primary policies. The Second Circuit

upheld the cedent’s allocation to its excess policies even though the allocation did not match the

consideration paid to resolve the potential exposure under the primary policies. Instead, the court

found the cedent’s allocation based on its interpretation of the policies reasonable as a matter of

law regardless of whether allocating based on consideration paid would have been another

reasonable way to allocate. See also USF&G, 20 N.Y.3d at 426-28 (where cedent gave

consideration in settlement to avoid exposure under thirteen policies, court found that cedent’s

allocation to one of those policies and not the other twelve was reasonable as a matter of law).

       Munich argues that Utica’s alleged payment to resolve the risk to the primary policies

was “a totally different kind of risk than the one being considered in the Gerling or North River

cases (relied on by Utica), where the settlement determined which of various potentially

triggered policies would have to pay.” Yet, that is exactly what happened here. Utica argued the

umbrellas had to pay; Goulds argued the primaries had to pay. The settlement resolved that issue.

Thus, even under Munich’s rubric, the Court is bound to follow Gerling and N. River. 23



23
  Relatedly, Munich is wrong that Gerling and North River “actually support MRAm, because
here, Utica actually paid an additional sum of money based on an exposure that never even
                                                                                     (continued)

                                                 16
      Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 21 of 26




IV.     Even If Utica Must Establish Coverage In Fact, Munich Is Still Liable.

        As set forth previously, if Utica must establish coverage in fact, the umbrella policy

language covered expense for several reasons. Dkt. 431 at 38-39. Munich now concedes that it

“has never contended that the Reinsured Umbrella Policies do not cover supplemental expenses

because Utica’s 1978-82 primaries lacked aggregates.” Thus, under the coverage-in-fact

standard, the Court need not decide whether the 1978-82 primaries were subject to aggregates. 24

V.      The Court Should Reject Munich’s Reliance On The Warranty Provision.

        As shown before, Munich cannot establish a breach of the warranty provision. Dkt. 431

at 40-44; Dkt. 442 at 23-25. Recognizing its inability to do so, Munich has now changed course

and asserts that the parties did not create a new reinsurance contract to cover the endorsement.

Id. But a new contract was not necessary because the actual reinsurance contract identifies what

happens when there is a change to the reinsured policy. It requires Utica to “notify [Munich]

promptly of any changes made” to the reinsured policy. Because the contract accounts for this

exact situation, the Court must reject Munich’s argument that a new contract must be made. See

Kaplan v. Old Mut. PLC, 526 F. App’x 70, 72 (2d Cir. 2013) (requiring evaluation of whether a

modification was made in accordance with the modification provision in the original contract).

        Munich claims for the first time that the provision “was an assertion relating to a future

undertaking – a condition upon which future performance was premised.” The Court should

reject this argument because it was raised for the first time in an opposition to a post-trial brief.


theoretically presented a risk of loss to Utica’s Umbrellas.” That completely ignores that, if the
primary policies were subject to aggregate limits, as Utica was arguing and as multiple courts
eventually found, then Utica’s umbrella policies were exposed.
24
   As Utica showed in its initial brief, Munich’s arguments about the settlement cap allocation
and allocating $140 million more to the primaries are based on the follow-the-fortunes doctrine
applying and therefore are not relevant if the coverage-in-fact standard applies. Dkt. 431 at 38
n.20. Munich concedes this point by not responding to it in its opposition.



                                                  17
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 22 of 26




See Rosenbloom v. Adams, Scott & Conway, 521 F. Supp. 372, 386 (S.D.N.Y. 1981) (rejecting

argument raised for the first time in post-trial briefing). In addition, Munich is wrong. A

condition precedent is a provision that “describe acts or events which must occur before a party

is obliged to perform a promise made pursuant to an existing contract.” See Oppenheimer & Co.

v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 690 (N.Y. 1995) (involving condition

precedent that stated that if condition was not satisfied “both the agreement and the sublease

were to be deemed ‘null and void and of no further force and effect’”). 25 To be a condition

precedent, the provision must contain “clear language showing that the parties intended to make

it” such a provision, like, for example, stating that notice “is a condition precedent to any

liability under this policy.” Unigard Sec. Ins. Co. v. N. River Ins. Co., 79 N.Y.2d 576, 581-82

(N.Y. 1992). Munich’s certificate does not do so and Munich does not even attempt to explain

why the provision is a condition precedent. Moreover, because Munich “is not alleging breach”

of the provision, this whole argument is irrelevant.

       Munich also continues to argue that it has the right to approve changes to the reinsured

policy but provides no support for that other Lippincott’s discredited testimony. That testimony

does not establish a fixed and invariable practice necessary to imply a term requiring acceptance.

       Finally, Munich’s assertions about waiver miss the point. First, Munich claims it did not

receive any benefit when Utica withdrew its $1.6 million billing in December 2007. That is false

and irrelevant. The time value of money necessary means Munich benefited from the withdrawn

billing even if Munich was billed for that same amount at a later time. Regardless, it is irrelevant

because waiver does not require that the party that waived the relevant defense receive a

25
  Oppenheimer does not support Munich because it involved the application of a condition
precedent and the provision in Munich’s certificates is not a condition precedent. Munich’s other
cases about conditions precedent do not apply for the same reason.



                                                 18
       Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 23 of 26




monetary benefit in doing so. Second, Munich argues that it could not have known to object at

the time the billing was withdrawn because Utica told Munich that the endorsement covered

expense in addition to limits. But Munich’s argument is simply that Utica did not notify Munich

of the endorsement regardless of the coverage it provides. In December 2007, Munich had the

same information that on which it later based its claim that it was not bound by the endorsement:

Munich knew about the existence of the endorsement, knew Utica’s position was that it covered

expense in addition to limits, and knew Munich did not possess the endorsement in its files as

they existed in the 2000s. Dkt. 431-1 ¶¶ 57-60. Yet, at that time, Munich made no such claim,

presumably since it would have led to a bill of $1.6 million as opposed to $0.

VI.      Munich Is Liable For DJ Expenses.

         Utica has shown that Munich is liable for DJ expenses. Dkt. 431 at 44-46; Dkt. 442 at 26-

27. The Court should reject Munich’s reliance on a clause in “the preamble on each declarations

page” that says the “reinsurer does hereby reinsure.” “New York law recognizes that definitive,

particularized contract language takes precedence over expressions of intent that are general,

summary, or preliminary.” John Hancock Mut. Life Ins. Co. v. Carolina Power & Light Co., 717

F.2d 664, 669 n.8 (2d Cir. 1983). The definitive, particularized contract language in ¶ 3 takes

precedence over the general language in the preamble. Also, the provision actually says “subject

to the general conditions set forth on the reverse side hereof, the reinsurer does hereby reinsure.”

P-4. Thus, the agreement to reinsure is subject to the terms and conditions, which includes ¶ 3.

VII.     Munich Failed To Show Its Entitlement To Reimbursement.

         Munich still fails to show that it has a right to reimbursement, much less that if such a

right existed, Munich is entitled to reimbursement here. Tellingly, Munich’s lead argument is

that Utica did not introduce evidence that Munich must have a reimbursement provision to have

a right to reimbursement. This is Munich’s claim and it is Munich’s burden to show such a right.


                                                  19
     Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 24 of 26




Utica’s purported failure to introduce evidence negating Munich’s alleged right is irrelevant

where Munich did not introduce any evidence whatsoever to establish such a right in the first

place. Utica has shown that the cases Munich relies upon do not apply. Dkt. 442 at 27 n.33.

       Munich also alleges that it is asserting a breach of contract claim, not a misrepresentation

claim. But Munich has yet to identify any contract provision that Utica breached so Munich

cannot prevail on a contract claim. The Court should reject any misrepresentation claim because

Munich did not plead it and cannot satisfy its requirements. Dkt. 431 at 47-48. Even assuming

Munich could show reliance on a misrepresentation by twisting Miller’s testimony (which it

cannot, see Dkt. 441 ¶¶ 153-154), Munich’s decision to pay was a “business decision,” not a

“reflection of the contract language” or “its perceived obligations under the 1977 certificate.”

Dkt. 431-1 ¶ 268. Munich is wrong that it was improper for Utica to cite this evidence because it

refers to Munich’s position on its withdrawn Bellefonte defense. See Reply for ¶ 268. 26

       Furthermore, Utica’s affirmative defenses foreclose any entitlement to reimbursement. In

its opposition, Munich only addresses waiver. It contends that waiver does not apply in

reinsurance yet cites nothing to support that position. Likewise, Munich’s newest claim that

“Utica was rushing MRAm to cut short its investigation” is frivolous. D-156 (Munich advising

Utica that it wanted to “get these billings resolved before year-end.”); Tr. at 1770:22-1772:5

(Miller: Munich did not pay the 1977 billing promptly at the expense of properly evaluating it).

VIII. Conclusion

       The Court should rule in Utica’s favor and require Munich to pay the outstanding billings

plus prejudgment interest.


26
  Even if Munich somehow established a misrepresentation and reliance, Munich must still
show that Utica knew the representation was false, which Munich cannot do. Dkt. 431 at 48.



                                                20
    Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 25 of 26




Dated: October 12, 2018               HUNTON ANDREWS KURTH LLP

                                      /s/ Syed. S. Ahmad
                                      Syed S. Ahmad (N.D.N.Y. Bar No. 602911)
                                      Patrick M. McDermott (admitted pro hac vice)
                                      Latosha Ellis (admitted pro hac vice)
                                      Hunton Andrews Kurth LLP
                                      2200 Pennsylvania Avenue, NW
                                      Washington, DC 20037
                                      Tel: (202) 955-1500
                                      sahmad@huntonak.com

                                      Mary Beth Forshaw (NDNY Bar No. 519855)
                                      Christopher G. Lee (NDNY Bar No. 520040)
                                      Simpson Thacher & Bartlett LLP
                                      425 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 455-2000

                                      Attorneys for Utica Mutual Insurance Co.




                                     21
    Case 6:12-cv-00196-BKS-ATB Document 450 Filed 10/12/18 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I certify that on October 12, 2018, the foregoing and all accompanying filings were

served on counsel of record by ECF.



                                            /s/ Syed S. Ahmad
                                            Syed S. Ahmad (N.D.N.Y. Bar No. 602911)
                                            Hunton Andrews Kurth LLP
                                            2200 Pennsylvania Avenue, NW
                                            Washington, DC 20037
                                            Telephone: (202) 955-1656
                                            sahmad@huntonak.com

                                            Counsel for Utica Mutual Insurance Company
